     Case 3:15-cr-00009 Document 243 Filed 04/21/21 Page 1 of 3 PageID #: 1124




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                    CRIMINAL ACTION NO. 3:15-00009

CHRISTOPHER JERMAINE TAYLOR
     also known as “Phoenix”
     also known as “C-Murda”

                         MEMORANDUM OPINION AND ORDER

        Pending before the Court is Christopher Taylor’s Motion for Documentation, which he

later moved to withdraw. Accordingly, the Court GRANTS the Motion to Withdraw (ECF No.

236) and DENIES AS MOOT the Motion for Documentation (ECF No. 235).

        Also pending before the Court are Taylor’s motions for compassionate release (ECF Nos.

238, 242). In connection with these new motions, Taylor also filed two motions to amend. The

Court GRANTS those motions to amend (ECF Nos. 239, 240) and takes the arguments therein

under advisement. These arguments raise the same claim this Court has previously denied (see

ECF Nos. 173, 193, 232). Upon review of each of Taylor’s new filings, the Court again concludes

that Taylor’s arguments do not justify his release.

        First, Taylor argues that the Court should order his release because his circumstances are

similar to Paul Cunningham’s, who the Court recently released pursuant to a similar motion.

United States v. Cunningham, No. CR 3:18-00211, 2021 WL 518343 (S.D. W. Va. Feb. 10, 2021).

In that case, Cunningham’s daughter was under the care of his fiancé because her mother had

previously passed away. After Cunningham’s fiancé was tragically murdered in November of

2020, Cunningham’s ex-wife agreed to take temporary custody. However, she made clear to the

Probation Office that her support was temporary and would not last until the Defendant’s release in
   Case 3:15-cr-00009 Document 243 Filed 04/21/21 Page 2 of 3 PageID #: 1125




September. The Court directed the Probation Office to investigate whether Cunningham had other

relatives who would volunteer to care for the child, but no such caregiver could be identified. The

Court found those unique circumstances to constitute “extraordinary and compelling” reasons for

release.

       It is clear to this Court that Taylor’s circumstances are distinguishable. Cunningham only

had a little over 6 months left of his relatively short sentence of 15 months, whereas Taylor has

several years of his 138-month sentence left to serve. Moreover, Cunningham’s daughter was

under the reluctant care of his ex-wife, who bore no relation to her. Taylor’s children are in the

custody of their grandparents who have indicated that they will continue caring for the children

until his release. These differences explain why the Court granted Cunningham’s motion but not

Taylor’s.

       Next, Taylor argues that the Court’s March 26, 2021 Order (ECF No. 232) was incorrect in

stating that he was on probation while he committed the instant offense. However, the

Presentencing Report supports this finding. See PSR at ¶ 92, ECF No. 55 (“The defendant

committed the instant offense while on probation.”). Taylor states that the PSR is inaccurate and

was later corrected by the Probation Office because he only received five days of community

service for the underlying traffic violation. Neither the Probation Office nor the Court can find

evidence of that correction on the docket. In fact, the PSR details several probation violation

hearings between 2012 and 2014, indicating that he was on probation during that time. Id. at ¶ 90.

Taylor’s conduct in the instant offense can be traced back as early as August of 2013. Id. at ¶¶

14-15. The Court finds no reason to retract its prior finding.

       Finally, Taylor argues that he should be released because the Fourth Circuit held that he

satisfied the criteria under United States Sentencing Guidelines § 1B1.13 Comment n.1 (C)(i)



                                                 -2-
   Case 3:15-cr-00009 Document 243 Filed 04/21/21 Page 3 of 3 PageID #: 1126




(2018) (“[E]xtraordinary and compelling reasons exist under any of the circumstances set forth

below: . . . . The death or incapacitation of the caregiver of the defendant's minor child or minor

children.”). However, the Fourth Circuit did not hold that these guidelines justified Taylor’s

release; it remanded that question back to this Court. United States v. Taylor, 820 F. App’x 229,

230 (4th Cir. 2020) (unpublished) (“We express no opinion on whether Taylor is ultimately

entitled to relief.”). Moreover, the Fourth Circuit has since held that these Sentencing Guidelines

do not apply to defendants’ motions for release. See United States v. Kibble, No. 20-7009, 2021

WL 1216543 (4th Cir. Apr. 1, 2021) (quoting United States v. McCoy, 981 F.3d 271, 281-83 (4th

Cir. 2020)) (“USSG § 1B1.13 only applies when a request for compassionate release is made

‘[u]pon motion of the Director of the Bureau of Prisons.’”). This effectively overruled its decision

in Taylor’s appeal. Taylor, 820 F. App’x 229. Consequently, the Court it is not required to find that

the incapacitation of a child’s caregiver constitutes “extraordinary and compelling” reasons for

release under 18 U.S.C. § 3582 (c)(1)(A)(i).

       Simply put, the Court finds that Taylor’s circumstances are not extraordinary and

compelling, and thus, do not justify shortening his sentence by several years. Accordingly, the

Court DENIES his motions for compassionate release (ECF Nos. 238, 242).

       The Court DIRECTS the Clerk send a copy of this Order to counsel of record and any

unrepresented parties, the United States Attorney’s Office, the United States Probation Office, and

the United States Marshals Service.

                                               ENTER:         April 21, 2021




                                                -3-
